Citation Nr: 1026917	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  05-16 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung disability, to 
include chronic obstructive pulmonary disorder (COPD) and 
pulmonary fibrosis, including as secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1948 to April 1952. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the above claim.  In February 2009, the 
Veteran testified at a video-conference hearing before the 
undersigned Veterans Law Judge.  When this case was initially 
before the Board in June 2009, it was remanded for further 
development.  

The Veteran's private treatment records, VA treatment records, 
and VA examination reports indicate that he has been diagnosed 
with pulmonary fibrosis and COPD, and has been treated on 
numerous occasions for pneumonia, bronchitis, difficulty 
breathing, coughing, wheezing, dyspnea, and sputum production.  
In Clemons v. Shinseki, 23 Vet.App. 1 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that the scope 
of a disability claim includes any disability that may reasonably 
be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  In light 
of the recent decision in Clemons, the Veteran's claim for 
service connection for COPD has been re-characterized as a claim 
for service connection for a lung disability, to include COPD and 
pulmonary fibrosis, as reflected on the cover page.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  

As noted in the Board's June 2009 remand, the Veteran contends 
that his current lung disability was caused by his in-service 
exposure to asbestos while onboard the U.S.S. Uvalde (AKA-88), 
U.S.S. Badoeng Strait (CVE-116), and the U.S.S. Antietam (CV-36).  
Specifically, he has reported that his duties as a fireman and 
technician during service required him to spend significant 
amounts of time working in ship boiler rooms that were insulated 
with asbestos.  In this regard, the Board notes that newly 
obtained personnel records confirm that the Veteran's military 
occupational specialty (MOS) was as a fireman apprentice from 
July 1948 to June 1949 and as a fireman from 1949 to April 1952.  
These records also indicate that he began working as an 
engineering hand in July 1950 while aboard the U.S.S. Badoeng 
Strait (CVE-116).   

When the Board remanded this case in June 2009, it directed the 
RO/AMC to make arrangements to obtain the Veteran's complete 
medical and personnel records from the Merchant Marines.  
However, a review of the claims file reveals that, to date, a 
copy of the Veteran's medical treatment records from his service 
in the Merchant Marines has not yet been obtained.  

In this regard, the Board notes that, in December 2009, the RO 
contacted the U.S. Coast Guard National Maritime Center and 
requested a complete copy of the Veteran's personnel records from 
his service in the Merchant Marines from 1953 to 1996.  In 
response to this request, in February 2010, a copy of the 
Veteran's Merchant Marine personnel file was associated with the 
claims file.  Significantly, however, a February 2010 letter from 
the United States Coast Guard records department states that 
Merchant Mariners' medical records are not generally made a part 
of the records maintained by the U.S. Coast Guard, and that if 
the Veteran was treated at a U.S. Public Health Service facility 
during his time in the Merchant Marines, such records could be 
obtained from the Gillis W. Long Health Data Center in Baton 
Rouge, Louisiana.  To date, however, no attempts to obtain these 
medical records have been made.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand orders, and imposes upon 
the Secretary a concomitant duty to ensure compliance with the 
terms of the remand.  Id. at 271.  In light of the foregoing, 
because a complete copy of the Veteran's medical records from his 
service in the Merchant Marines have not yet been obtained, the 
Board must remand this matter for compliance with the June 2009 
remand instructions.  Id.  

Additionally, the Board notes that during his June 2004 VA 
examination the Veteran reported that he intermittently receives 
compensation related to his asbestos exposure while working for 
the Merchant Marines.  However, to date, no medical or legal 
records pertaining to the Veteran's Merchant Marines' 
compensation/ benefits claim have been obtained.  As such, copies 
of all of the documents or evidentiary material used by the 
Merchant Marines in considering the Veteran's claim for 
compensation and/or disability benefits should be obtained on 
remand, as well as information regarding any such benefits that 
he is currently receiving.  

Finally, at his February 2010 Board hearing, the Veteran reported 
that he has continued to receive treatment for his lung 
disability at the VA Medical Center in Dothan, Alabama, and from 
his private family physician, Dr. James A. Lockwood.  
Accordingly, all pertinent treatment records should be obtained 
on remand.  See 38 U.S.C.A. § 5103.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain a complete copy of the Veteran's 
treatment records for a lung disability, to 
include COPD and pulmonary fibrosis, from the 
Dothan, Alabama, VA Medical Center, dated 
since March 2004.  

2.  Make arrangements to obtain a complete 
copy of any recent treatment records from Dr. 
James A. Lockwood, dated since January 2009.  

3.  Make arrangements to obtain a complete 
copy of any medical records available 
regarding the Veteran's treatment at a U.S. 
Public Health Service facility during his 
service in the Merchant Marines from 1953 to 
1996.  As noted in the February 2010 letter 
from the U.S. Coast Guard records department, 
such records may be obtained from the Gillis 
W. Long Health Data Center in Baton Rouge, 
Louisiana.  

4.  Make arrangements to obtain copies of all 
of the documents or evidentiary material used 
by the Merchant Marines in considering the 
Veteran's claim for compensation and/or 
disability benefits based on asbestos 
exposure, as well as information regarding 
any benefits that he is currently receiving 
as a result of such a claim.  If these 
records are not available, a negative reply 
must be provided.

5.  Finally, readjudicate the Veteran's claim 
on appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



